It appears from the record that the Commissioner, in preparing the opinion in this case, was in error in stating the cause of action was upon promissory notes and to foreclose a chattel mortgage lien given to secure the payment of said notes. The action was upon promissory notes, to recover the balance due after crediting the notes with the proceeds of the property for which the notes were given; the property having been sold at a foreclosure sale. The notes were given for the purchase price of a threshing machine, and a chattel mortgage covering the machine executed to secure their payment. After default, Rennie requested the threshing machine company to foreclose the mortgage according to its terms and apply the proceeds to the extinguishment of the debt. This the company did, and Rennie's defense to the action was that the agent of the company agreed with him that the threshing machine was reasonably worth the balance due on the notes, and because the company bid the property in at the foreclosure sale for a less amount he refused to pay the balance due.
After consideration of the petition for rehearing, and a re-examination of the opinion by the commissioner, we think the opinion correct, and the mistake in stating the cause of action immaterial. Therefore the opinion, with this modification is approved, and the petition for rehearing denied.